Mr. PRESIDING JUSTICE DIERINGER delivered the opinion of the court: This is an appeal from the circuit court of Cook County. After a bench trial, the defendant, Tommie Jackson, was found guilty of the offense of misdemeanor battery and sentenced to six months probation. From this judgment the defendant appeals. The appointed counsel for defendant, the public defender of Cook County, has filed a petition for leave to withdraw as counsel for appellant, having concluded after reviewing the record and all legal authorities that the appeal is frivolous and without merit. Counsel submitted a brief, pointing out the only arguments which he felt could possibly support an appeal are insufficient and this brief suffices under Anders v. California (1967), 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396. This court directed that a copy of the brief and notice be mailed to the appellant, and the same was done on October 12,1977, giving the appellant until December 11, 1977, to file any points he may choose in support of his appeal. The appellant has not responded. The court has reviewed the record and the brief submitted by counsel and has concluded there are no arguably meritorious grounds for appeal. Accordingly, for the reasons contained herein, the motion of the public defender of Cook County for leave to withdraw as attorney for the appellant is allowed, and the judgment appealed from is affirmed. Affirmed. JOHNSON and ROMITI, JJ., concur.